Citation Nr: 1442915	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-44 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a right thumb disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to May 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim in April 2013 for further development, including especially obtaining additional treatment records and affording the Veteran a VA compensation examination reassessing the severity of his service-connected disability.  

Even more recently, in January 2014, the Board again remanded this claim to provide him another VA compensation examination after he showed the required good cause for failing to appear for his previously-scheduled examination.  He since has had this additional examination.

Additional evidence relating to his right thumb disability, consisting of additional lay statements from him and his spouse concerning the level of consequent functional and other impairment, was received in August 2014 after the most recent Supplemental Statement of the Case (SSOC) was issued.  But because Board is granting this claim, at least partially, so partly awarding the requested benefit, the Board may consider this additional evidence in the first instance without prejudicing him.  38 C.F.R. § 20.1304 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993) (requiring that the Board explain why its immediate consideration of evidence not first considered by the RO is not prejudicial to the claimant).



FINDING OF FACT

Since the filing of his underlying claim of entitlement to service connection for this disability, the Veteran's right thumb has had post-traumatic degenerative arthritis with consequent pain and tenderness to palpation, weakened movement, incoordination, atrophy from disuse, difficulty with fine motor activities requiring a key-pinch maneuver, and no gap between this thumb and adjacent fingers.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating, though no greater, for this right thumb disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5003-5228 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


When, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC after separately appealing the initial rating assigned for his right thumb disability.  He also since has been provided a supplemental SOC (SSOC).

In any event, prior to initially adjudicating his claim, so in the preferred sequence, a July 2008 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection was granted, which as mentioned it was.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning his claim.


The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's January 2014 remand directive, he had VA a compensation examination in April 2014 reassessing the severity of his right thumb disability.  The VA examination is adequate for deciding this claim because the report contains the information needed to address the applicable rating criteria and findings needed to make the critical determination to properly adjudicate this claim.  Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met.  Moreover, there was compliance, certainly substantial compliance, with the January 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

II. Entitlement to an Initial Compensable Rating for this Right Thumb Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the thumb may be rated under Diagnostic Code (DC) 5152, DC 5224, or DC 5228 of 38 C.F.R. § 4.71a.  Evaluations of 10, 20, 30, and 40 percent are authorized for disorders such as amputation, favorable ankylosis, unfavorable ankylosis, and limitation of motion.  

In the event a thumb is amputated, or is to be rated as amputated, DC 5152 provides (for the major hand) a 40 percent rating with a metacarpal resection, a 30 percent rating with a resection at metacarpophalangeal joint or through proximal phalanx, and a 20 percent rating with a resection at the distal joint or through the distal phalanx. 38 C.F.R. § 4.71a, DC 5152.  The evidence detailed below will demonstrate that the Veteran's service-connected right thumb disability is on his major hand, and will demonstrate that that thumb has not been amputated.

Ankylosis of the thumb is evaluated under DC 5224, which distinguishes between favorable and unfavorable ankylosis.  Ankylosis is the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary).  A 20 percent rating is warranted for unfavorable ankylosis. 

Under DC 5224, it is provided that, in cases involving certain degrees of unfavorable ankylosis, rating a thumb disorder as amputated may be warranted.  The code provides the following guidance when determining whether a thumb should be deemed unfavorably ankylosed and/or should be rated as effectively amputated due to the severity of the ankylosis:  (i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx; (ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis; (iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand. 

Under DC 5228, limitation of motion of the thumb is evaluated.  A 20 percent rating is warranted for findings of limited thumb motion of a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a. 

The Board further notes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Additionally, arthritis due to trauma, confirmed by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71(a), DC 5010.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate DCs for the specific joint involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

After a full review of the record and consideration of whether the assignment of separate ratings for separate periods of time is warranted, the Board finds that a higher initial rating of 10 percent, though no greater, is warranted for this right thumb disability throughout the duration of this appeal, meaning since the filing of the underlying claim of entitlement to service connection for this disability.  As discussed below, the evidence of record indicates the Veteran's right thumb has had post-traumatic degenerative arthritis with consequent pain and tenderness to palpation, weakened movement, incoordination, atrophy from disuse, difficulty with fine motor activities requiring a key-pinch maneuver, and no spacial gap between this thumb and adjacent fingers.

During his July 2008 VA examination, the Veteran complained of instability of his right thumb.  He indicated he was right-hand dominant and had sustained an injury (sprain) to this thumb during his service and since had had consequent instability.  He did not really have pain, however, unless he tried to lift something heavy, and he said the pain increased to a level of 5 out of 10, with 10 being the most painful.  He did not have any specific flare-ups and took the same medicines for his back and for his hand.  This disability did not affect his job because he was not working, but reportedly did affect his activities of daily living (ADLs) in that he could not grip heavy objects because his thumb was unstable.

On objective physical examination of this thumb, the examiner observed that the Veteran's right hand showed no overlying skin changes around the right thumb.  The right thumb had one metacarpophalangeal joint, which had flexion of 90 degrees and full extension.  The interphalangeal joint of the right thumb had flexion of 80 degrees and full extension.  The right thumb carpal metacarpal joint showed full opposition with the right thumb to the small finger, ring index, and tip of the first finger.  Distance from the right thumb to the index finger was 14 centimeters and distance from the right thumb to the first crease was approximately 8 centimeters.  The examiner indicated the Veteran had obvious instability of his ulnar collateral ligament of the right thumb metacarpophalangeal joint.  He explained that it was evident with pinching and a stress examination.  The Veteran's radial collateral ligament was intact and he had intact sensation to light touch.  His right thumb was non-tender and there was no swelling or overlying skin changes noted.  The examiner indicated the Veteran's range of motion showed no pain and his range of motion was both active and passive.  Additionally there was no noted increased pain or decreased motion with three repetitions.  The examiner diagnosed right ulnar collateral ligament injury to the thumb with continued instability leading to disability.  He opined that the Veteran's then current thumb condition was also most likely the result of the injury he had sustained during his active duty service given the then current history and objective physical examination findings.

The Veteran had another VA examination in August 2010.  He again complained of pain on a daily basis at a level of 5 out of 10, with bi-weekly flare-ups with awkward gripping.  X-rays of his right thumb revealed no fracture or dislocation but showed evidence of ligamentous instability on the stress view of the hand.  The examiner observed that, on objective physical examination, the Veteran's right thumb had flexor and extensor strength of 5/5 and that his wrist flexor and extensor strength also was 5/5, but he had no competence of his ulnar collateral ligament.  In the sagittal plane, he had 0-60 degrees of laxity at the metacarpophalangeal joint, which was abnormal.  He had no ulnar check rein to the metacarpophalangeal joint, but had full range of motion of the interphalangeal joint, from 0-90 degrees, and full opposition of his thumb.  The examiner also observed that the Veteran, however, had a Froment sign when trying to pinch secondary to the fact that he has no metacarpophalangeal joint stability with his ulnar collateral ligament injury.  His skin was intact and his compartments were soft.  He had an excellent radial pulse.

In order to address the DeLuca criteria, the examiner noted that the Veteran did have pain with instability on examination.  He opined that it was conceivable that the Veteran's instability and pain would limit his function, but that it was difficult to quantitate the loss of function based on that examination with any medical certainty.

During the even more recent April 2014 VA examination, the examiner diagnosed right chronic gamekeeper's thumb with first metacarpophalangeal joint post-traumatic arthritis.  It was reaffirmed that the Veteran was right-hand dominant.  On objective physical examination, the examiner noted that the Veteran's right thumb had a limited range of motion, and that there was no gap between the thumb pad and the fingers.  There also was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  As well, there was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform three repetitive-use testing and the examiner noted there was no additional limitation for any fingers.  But the Veteran did have functional loss of his right thumb evidenced by more movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and atrophy from disuse.   The examiner further noted there was pain on palpitation.  The Veteran's hand grip strength was 5/5.  There was no evidence of ankylosis of the right thumb or any other fingers.  X-rays confirmed that he had traumatic arthritis solely in his right thumb.  Regarding functional impact, the examiner stated that the Veteran can do most activities, but would have difficulty with fine motor activities that require a key-pinch maneuver.  Additionally, he stated that weakness, fatigability, or incoordination did not cause further functional impairment with repeated use or during flare-ups, but that it did cause worse pain, although this did not result in further loss of range of motion.


Based on this collective body of evidence, including essentially normal range of motion and no gap between the thumb pad and fingers but with pain on movement, joint instability, and confirmed post-traumatic arthritis, the Board finds that a higher 10 percent initial rating, though no greater, is warranted for the entire time period under consideration (i.e., since the filing of this claim).  An even higher rating is not warranted, however, because the Veteran does not have ankylosis of his right thumb and his limitation of motion, both actually and functionally, does not reflect a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and fingers.

Throughout the duration of the claim, X-rays of this left thumb have been demonstrative of post-traumatic arthritis, which, as explained, is rated as degenerative arthritis.  Merely having arthritis of a joint is sufficient in and of itself to warrant the minimum compensable rating of 10 percent.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

There additionally is metacarpophalangeal joint instability and incoordination, in turn causing difficulty with fine motor activities requiring a key-pinch maneuver.  The Veteran also reportedly has bi-weekly flare-ups with increased pain and lack of endurance of this thumb.  When, as here, there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion DCs, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under DC 5003.  Based on the Veteran's and his spouse's credible statements, and after resolving all reasonable doubt in the Veteran's favor, he has had this degree of impairment since the receipt of his claim.  Accordingly, the Board finds that this higher 10 percent initial disability rating has been warranted under DC 5003 for degenerative (post-traumatic) arthritis of the right thumb since May 9, 2008.

The next-higher 20 percent evaluation for degenerative arthritis is not warranted at any time under DC 5003 as there is no X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Also, the next-higher 20 percent evaluation is not warranted under DC 5228 for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, given that the Veteran's right thumb demonstrated no gap between the thumb pad and fingers throughout the duration of the claim.  38 C.F.R. § 4.71a, DC 5228. 

The Board has considered the potentially applicability of other DCs, as well, but finds that DCs 5216-5227 pertaining to favorable and unfavorable ankylosis of multiple and individual digits are inapplicable as the medical evidence does not show objective confirmation of either favorable or unfavorable ankylosis of any digit on physical or X-ray examination.  38 C.F.R. § 4.71a, DCs 5216-5227. 

The higher 10 percent initial disability rating is being assigned to compensate the Veteran for the functional loss of his right thumb owing to more or less movement than normal, weakened movement, incoordination, premature or excess fatigability, impaired ability to execute skilled-movements smoothly, pain on movement, and atrophy from disuse.  However, repeated physical examination has consistently showed no gap between the thumb pad and fingers with any additional limitation of motion as a result of pain or on repetitive motion.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (again, meaning 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Accordingly, the Board finds that the Veteran's right thumb disability warrants an initial 10 percent disability rating, though no higher, under DC 5003-5228.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.

A. 
Extra-schedular Consideration

In evaluating this claim for a higher initial rating for this disability, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt doctrine applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Throughout the period on appeal, the Veteran's complaints regarding his right thumb disability have been primarily of incoordination, impaired ability to execute skilled movements,  pain and instability, which are contemplated by the regular schedular rating criteria.  Consequently, he does not have an exceptional or unusual disability picture.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.

In conclusion, since the Rating Schedule adequately addresses the symptoms and consequent impairment attributable to his right thumb disability, referral to the Director of the Compensation and Pension Service pursuant to § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

A higher 10 percent initial rating, though no greater rating, is granted for the right thumb disability, subject to the statutes and regulations governing the payment of VA compensation. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


